Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 1 of 12 Page ID #:52



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896 6044
     Facsimile: (213) 896 6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                             UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,   Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                              Assigned to: Hon. Cormac J. Carney
                 Plaintiff,                     Magistrate Judge: Karen E. Scott
20
           vs.                               PLAINTIFFS’ NOTICE OF EX
21                                           PARTE APPLICATION AND EX
     U.S. DEPARTMENT OF HOMELAND             PARTE APPLICATION TO
22   SECURITY; U.S. IMMIGRATION AND PROCEED UNDER FICTITIOUS
     CUSTOMS ENFORCEMENT; CHAD R. NAMES AND FOR LEAVE TO FILE
23   WOLF, Acting Secretary, U.S. Department UNDER SEAL PORTIONS OF THE
     of Homeland Security; MATTHEW           DECLARATION OF STACY
24   ALBENCE, Acting Director, U.S.          HORTH-NEUBERT
     Immigration and Customs Enforcement,
25                                           [Concurrently filed with (1) Declaration
                 Defendant.                  of William Lacker, and (2) Declaration
26                                           of Stacy Horth-Neubert]
27
28
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 2 of 12 Page ID #:53



 1   Evan Caminker (pro hac vice forthcoming)
     caminker@umich.edu
 2   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 3   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 4   Telephone: (734) 763-5221
 5   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
 6   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
 7   699 Exposition Blvd.
     Los Angeles, CA 90089
 8   Telephone: (213) 675-5957
 9
     * University affiliation provided
10   for identification purposes only
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 3 of 12 Page ID #:54



 1
                                                TABLE OF CONTENTS
 2
                                                                                                                             Page
 3   NOTICE OF EX PARTE APPLICATION TO PROCEED UNDER
         FICTITIOUS NAMES ....................................................................................... 1
 4
     I.      INTRODUCTION .............................................................................................. 3
 5
     II.     LEAVE TO PROCEED WITH PSEUDONYMS SHOULD BE GRANTED
 6           BECAUSE THE GREAT NEED FOR ANONYMITY OUTWEIGHS ANY
             HARM.................................................................................................................. 3
 7
                      A.        Plaintiffs’ Anonymity Is Essential to Prevent Retaliation and
 8                              Preserve Privacy ............................................................................ 5
 9                              1.       Immigration status .............................................................. 5
10                    B.        Harassment Based on National Origin ........................................ 6
11                    C.        Health and Disability ..................................................................... 6
12                    D.        The Public’s Interest in Knowing the Names of Plaintiffs Is Not
                                Substantial and Defendants Will Not Be Prejudiced; Thus, the
13                              Use of Pseudonym Is Appropriate. .............................................. 7
14   III.    LEAVE TO FILE UNDER SEAL SHOULD BE GRANTED TO
             PROTECT PLAINTIFFS’ IDENTITIES. ....................................................... 8
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 4 of 12 Page ID #:55



 1
                  NOTICE OF EX PARTE APPLICATION
 2    TO PROCEED UNDER FICTITIOUS NAMES AND FOR LEAVE TO FILE
      UNDER SEAL PORTIONS OF THE DECLARATION OF STACY HORTH-
 3                            NEUBERT
 4
     TO ALL PARTIES AND THEIR ATTORNEYS:
 5         PLEASE TAKE NOTICE THAT Plaintiffs hereby apply to the Court ex parte
 6   for an Order permitting Plaintiffs Z.W., C.Y, X.Y., A.G., M.X., Z.L., and W.R, to
 7   proceed under fictitious names.
 8         Such orders are timely and are necessary to protect Plaintiffs’ interests in this
 9   lawsuit. This ex parte Application will be based on the Memorandum of Points and
10   Authorities and the declarations of William Lacker and Stacy Horth-Neubert filed
11   herewith in support of the ex parte application.
12         Plaintiffs request that the parties be required to use these pseudonyms in all
13   publicly filed documents in order to protect the identities of the parties to the action.
14         Pursuant to Local Rule 79-5, Plaintiffs also hereby seek leave to file under seal
15   in part (the Declaration of Stacy Horth-Neubert in Support of Ex Parte Application to
16   Proceed Under Fictitious Names and to File Under Seal, requested to the extent the
17   Plaintiffs’ Ex Parte Application and the Declaration of Stacy Horth-Neubert contain
18   the true identities of the Plaintiffs and other identifying information
19
      DATED: July 10, 2020                     By: /s/ David R. Carpenter*
20
                                                     Lisa M. Gilford
21                                                   David R. Carpenter
                                                     Stacy Horth-Neubert
22
                                                     SIDLEY AUSTIN LLP
23
                                               By: /s/ Mark D. Rosenbaum
24
                                                     Mark D. Rosenbaum
25                                                   PUBLIC COUNSEL
26
27
     * Filer attests that all signatories listed, and on whose behalf the filing is submitted,
28   concur in the filing’s content and have authorized the filing.

                                                1
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 5 of 12 Page ID #:56



 1
 2                                          By: /s/ Evan Caminker
                                                  Dean Emeritus and Branch Rickey
 3                                                Collegiate Professor of Law
                                                  UNIVERSITY OF MICHIGAN
 4                                                LAW SCHOOL**
 5                                          By: /s/ Mark E. Haddad
                                                  USC Gould School of Law
 6                                                UNIVERSITY OF SOUTHERN
                                                  CALIFORNIA**
 7
 8                                          Attorneys for Plaintiffs
                                            Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R., and
 9                                          DOES 1 through 50
10
     ** University affiliation provided for identification purposes only.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 6 of 12 Page ID #:57



 1
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX
 2    PARTE APPLICATION TO PROCEED UNDER FICTITIOUS NAMES AND
                         TO FILE UNDER SEAL
 3
     I.    INTRODUCTION
 4
           Plaintiffs respectfully request leave to proceed in this litigation under
 5
     pseudonyms and request that the parties be required to use these pseudonyms in all
 6
     publicly filed documents in order to protect the identities of parties to the action.
 7
     Plaintiffs are students targeted by the July 6, 2020, Immigration and Customs
 8
     enforcement (“ICE”) guidelines and are at risk of facing removal proceeding. To
 9
     prevent the harms of attaching Plaintiffs’ identities to personal and sensitive
10
     disclosures, Plaintiffs should be permitted to proceed in this litigation using
11
     pseudonyms.
12
     II.   LEAVE TO PROCEED WITH PSEUDONYMS SHOULD BE GRANTED
13
           BECAUSE THE GREAT NEED FOR ANONYMITY OUTWEIGHS ANY
14
           HARM.
15
           The use of pseudonyms is allowed in cases where necessary “to protect a person
16
     from harassment, injury, ridicule or personal embarrassment.” Does I thru XXIII v.
17
     Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000) (finding threat of
18
     retaliation “enhanced at this stage of litigation” because there were only twenty-three
19
     plaintiffs, all nonresident foreign workers, among tens of thousands of employees, and
20
     defendants had power to trigger deportation proceedings “almost instantly”)) (citation
21
     omitted). In determining whether anonymity is warranted, the court balances whether
22
     “the party’s need for anonymity outweighs prejudice to the opposing party and the
23
     public’s interest in knowing the party’s identity.” Advanced Textile, 214 F.3d at 1068.
24
           In cases involving fear of potential retaliation, courts evaluate the following
25
     factors: “(1) the severity of the threatened harm, (2) the reasonableness of the
26
     anonymous party's fears, and (3) the anonymous party's vulnerability to such
27
     retaliation. Id. (citations omitted). In cases involving privacy interested, courts have
28

                                                3
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 7 of 12 Page ID #:58



 1               carved out exceptions to Rule 10 if the parties have strong
                 interests in proceeding anonymously. . . . In deciding
 2               whether to allow a plaintiff to plead anonymously, the court
                 employs a balancing test to decide if the plaintiff has a
 3               substantial privacy interest outweighing the presumption of
                 openness in judicial proceedings. . . . District courts
 4               throughout the country have identified several factors to
                 consider in employing the balancing test. These factors
 5               include:
 6
                 (1) whether the plaintiff is challenging governmental
 7               activity;
 8               (2) whether the party defending the suit would be
                 prejudiced;
 9
                 (3) whether the plaintiff is required to disclose information
10               of the utmost intimacy;
11               (4) whether the plaintiff is compelled to admit an intention
                 to engage in illegal conduct, thereby risking criminal
12               prosecution;
13               (5) whether the plaintiff would risk suffering injury if
                 identified;
14
                 (6) whether the interests of children are at stake; and
15
                 (7) whether there are less drastic means of protecting the
16               legitimate interests of either party. None of these factors is
                 dispositive, and all should be considered together in each
17               case.
18   Doe v. Goldman, 169 F.R.D. 138, 139–40 (D. Nev. 1996) (internal citations omitted).
19   Numerous courts have found the need for anonymity when it is “necessary to preserve
20   privacy in a matter of a sensitive and highly personal nature.” Advanced Textile, 214
21   F.3d at 1068 (quoting James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993)); see also,
22   e.g., C.B. v. Pittsford Cent. School Dist., 08-cv-6462 CJS, 2009 WL 2991564, at *5
23   (W.D.N.Y. Sept. 15, 2009) (IDEA claim), Patient v. Corbin, 37 F.Supp.2d 433, 434
24   (E.D. Va. 1998) (ADA and Rehabilitation Act claim for HIV-positive patient); John
25   Doe 140 v. Archdiocese of Portland in Oregon, 249 F.R.D. 358, 359 (D. Or. 2008)
26   (sexual abuse); Plaintiff B v. Francis, 631 F.3d 1310, 1317 (11th Cir. 2011) (minors
27   coerced into explicit sexual conduct constitutes matter of “utmost intimacy”).
28         In this case, Plaintiffs are challenging governmental activity relating to their


                                               4
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 8 of 12 Page ID #:59



 1   immigration status. Plaintiffs will be required to disclose intimate information of a
 2   highly sensitive and personal nature in this case including their immigration status,
 3   country of origin, and health and disability. See Decl. of W. Lacker ¶¶ 5, 7.1 Plaintiffs
 4   may also have to reveal their personal health status or the health status of their close
 5   family and loved ones. Plaintiffs have both legitimate privacy interests and a
 6   reasonable fear of retaliation, and there is no less drastic means of protecting
 7   Plaintiffs’ interests. Applying the balancing test, Plaintiffs’ “need for anonymity
 8   outweighs prejudice to the opposing party and the public’s interest in knowing the
 9   party’s identity” and this Court should allow Plaintiffs to proceed under pseudonyms.
10          A.     Plaintiffs’ Anonymity Is Essential to Prevent Retaliation and
11                 Preserve Privacy
12          This litigation involves highly personal and sensitive issues of immigration
13   status, country of origin, and health and disability. Accordingly, Plaintiffs need to
14   protect their identities.
15          1.     Immigration status
16          Plaintiffs have a great interest in keeping their immigration status private. See
17   Lacker Decl. ¶ 5. Immigration status currently in the future as well as prospects for
18   employment in the United States in the future.
19          Plaintiffs are at risk for potential government retaliation by exposing their
20   identities, especially given that Defendant is a government agency. See Advanced
21   Textile, 214 F.3d at 1068 (acknowledging that plaintiffs may reasonably fear facing
22   retaliation from defendant-employer). As foreign nationals planning to continue the
23   education in the United States, and twho may later apply to work or reside in the U.S.
24   post-graduation, Plaintiffs will have continued interactions with Defendant after the
25
     1
            As a result of the ongoing public health crisis related to COVID-19, and the
26   related stay-at-home orders in effect in California, Plaintiffs have not yet been able to
     sign declarations announcing their intention to file this lawsuit under pseudonym in
27   person. Counsel for Plaintiffs will obtain signed declarations from each Plaintiff and
     file them with the Court as expeditiously as the COVID-19 local emergency orders
28   allow. Lacker Decl. ¶¶ 3, 8.

                                                5
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 9 of 12 Page ID #:60



 1   litigation. The retaliations may come in the form of undue delay in Plaintiffs’ visa
 2   processing, lower chance of getting government positions, or getting listed on the
 3   government watchlist.
 4         Plaintiffs also have a legitimate fear for their future job prospects in America.
 5   In order for foreign nationals to work in the United States long-term after graduation,
 6   they need to adjust their visa from F1 to OPT and eventually to H1B. Securing H1B
 7   requires money, time, and, most importantly, luck. Those who do not “win” H1B must
 8   leave the country almost immediately after.
 9         For these reasons, employers have prioritized their institutional interests and
10   inexplicitly weighed immigration status a negative factor in their recruitment process.
11   Affinity groups therefore have shared tailored resources for international students on
12   navigating the On-Campus Interview program—one of the tips include not asking
13   questions about law firms’ visa policies until after the student secures a position.
14   Leave to proceed under pseudonyms is necessary for Plaintiffs who are foreign
15   nationals and may face significant disadvantages in their job search if not for
16   anonymity.
17         B.     Harassment Based on National Origin
18         COVID-19 has ignited incidents of hate crimes against people of certain
19   nationalities, particularly towards members of Chinese descent. See Lacker Decl. ¶ 6.
20   Verbal and physical harassments against Chinese have abound in social media, streets,
21   and workspaces from both citizens and politicians. Just like the garment workers in
22   Advanced Textile who were worried “that if their true identity is revealed, they will
23   face actual physical violence, [or] threat of physical violence,” several of the Plaintiffs
24   have an interest in preventing the disclosure of their national origin to protect
25   themselves against xenophobic attacks and hate crimes, or harassment on social
26   media. 214 F.3d at 1063.
27         C.     Health and Disability
28         Preventing public displays of Plaintiffs’ preexisting health conditions and


                                                6
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 10 of 12 Page ID #:61



 1   disabilities is essential. Any discussion of Plaintiffs’ increased susceptibility to
 2   COVID-19 would raise concerns about Plaintiffs’ intimate details of their health
 3   conditions. When detailed information about a student’s disability is a part of a case,
 4   the student is at risk of being “stigmatized and humiliated if the sensitive information
 5   in the record is made public.” Webster Groves Sch. Dist. v. Pulitzer Pub. Co., 898
 6   F.2d 1371, 1376–77 (8th Cir. 1990). Exposing information about Plaintiffs’ health
 7   conditions poses the risk of future discrimination and embarrassment.
 8         D.     The Public’s Interest in Knowing the Names of Plaintiffs Is Not
 9                Substantial and Defendants Will Not Be Prejudiced; Thus, the Use of
10                Pseudonym Is Appropriate.
11         Plaintiffs’ privacy interests outweigh the public’s interest in knowing their
12   names. The actual identities of the parties are not always necessary to satisfy the
13   public interest in the issues and merits of a case. See Advanced Textile, 214 F.3d at
14   1072–73. Where a case has “widespread implications” for the public at large and
15   where plaintiffs’ identities would not “obstruct public scrutiny of the important
16   issues,” the Ninth Circuit has held that the trial court may grant leave to proceed under
17   pseudonyms. Id. Here, Plaintiffs’ claims have widespread implications for all
18   nonimmigrant F1 and M1 students across the country. Withholding Plaintiffs’ names
19   would not obstruct public scrutiny of the issues at hand.
20         There is little prejudice to Defendants, since anonymity of Plaintiffs will not
21   prevent Defendants from preparing a defense at this stage in the proceedings, and
22   procedural mechanisms could be employed during the discovery phase if need to
23   ensure that full discovery could occur. See E.E.O.C. v. ABM Indus. Inc., 249 F.R.D.
24   588, 594 (E.D. Cal. 2008).
25         For the foregoing reasons, Plaintiffs respectfully request leave to proceed under
26   pseudonyms in this case.
27
28

                                                7
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 11 of 12 Page ID #:62



 1   III.   LEAVE TO FILE UNDER SEAL SHOULD BE GRANTED TO
 2          PROTECT PLAINTIFFS’ IDENTITIES.
 3          Documents and non-dispositive motions may be filed under seal when there is
 4   good cause for the secrecy. Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172,
 5   1181 (2006). Good cause exists when documents contain “sensitive personal
 6   information.” Id.
 7          Pursuant to Local Rule 79-5, Plaintiffs seek leave to file under seal in part (the
 8   Declaration of Stacy Horth-Neubert in Support of Ex Parte Application to Proceed
 9   Under Fictitious Names and to File Under Seal. Leave to file under seal is respectfully
10   requested to the extent the Plaintiffs’ Ex Parte Application and the Declaration of
11   Stacy Horth-Neubert contain the true identities of the Plaintiffs and other identifying
12   information. Anonymity in this action is essential to protect their strong privacy
13   interests and tor protect them from retaliation, as show above, and leave to file under
14   seal is therefore appropriate.
15          Plaintiffs’ request is narrowly tailored and compelling reasons support secrecy.
16   Plaintiffs only seek to protect the identities of the individual Plaintiffs. Plaintiffs will
17   publicly file a redacted copy of these documents.
18          For the foregoing reasons, Plaintiffs respectfully request that the Court grant the
19   Plaintiffs leave to proceed in this litigation under fictitious names, and to file the
20   Declaration of Stacy Horth-Neubert in Support of Ex Parte Application under seal.
21
22
23
24
25
26
27
28

                                                 8
Case 8:20-cv-01220-CJC-KES Document 9 Filed 07/10/20 Page 12 of 12 Page ID #:63



 1    DATED: July 10, 2020                     By: /s/ David R. Carpenter*
 2                                                   Lisa M. Gilford
                                                     David R. Carpenter
 3                                                   Stacy Horth-Neubert
 4                                                   SIDLEY AUSTIN LLP

 5                                             By: /s/ Mark D. Rosenbaum
 6                                                   Mark D. Rosenbaum
                                                     PUBLIC COUNSEL
 7
 8                                             By: /s/ Evan Caminker
                                                     Dean Emeritus and Branch Rickey
 9                                                   Collegiate Professor of Law
10                                                   UNIVERSITY OF MICHIGAN
                                                     LAW SCHOOL
11
12                                             By: /s/ Mark E. Haddad
                                                     USC Gould School of Law
13                                                   UNIVERSITY OF SOUTHERN
14                                                   CALIFORNIA
15                                             Attorneys for Plaintiffs
16                                             Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
                                               and DOES 1 through 50
17
18
     * Filer attests that all signatories listed, and on whose behalf the filing is submitted,
19   concur in the filing’s content and have authorized the filing.
20
21
22
23
24
25
26
27
28

                                                9
